Mr. JUSTICE CREBS delivered the opinion of the court: Defendant, James W. Townson, was found guilty of armed robbery and attempted murder after a jury trial in the circuit court of St. Clair County. He was sentenced to a penitentiary term of not less than 25 nor more than 30 years for the armed robbery and to a term of not less than 14 nor more than 20 years for attempted murder with the sentences to run concurrently.  Defendant maintains on appeal that he was not proved guilty beyond a reasonable doubt, that he was denied a fair trial because of a comment made by the prosecutor in his closing argument and that the State’s failure to disclose, an occurrence witness to the defense resulted in a denial of due process to the defendant. We have examined each of these contentions and have determined that no error of law appears, that an opinion would have no precedential value, and that the evidence is not so unsatisfactory as to leave a reasonable doubt as to defendant’s guilt.  Defendant’s final contention is that his sentence is excessive. We feel that the sentences imposed here are not sufficiently indeterminate to provide the parole authorities with the requisite discretion. We find that remandment is not necessary since the nature and circumstances of the offense and the history and character of the defendant are sufficiently disclosed by the record. We therefore reduce the minimum sentence for armed robbery to 10 years and the minimum sentence for attempted murder to 6 years. In all other respects we affirm the decision of the circuit court in compliance with Supreme Court Rule 23. Ill. Rev. Stat, ch. 110A, par. 23. Affirmed as modified. EBERSPACHER, P. J., and G. MORAN, J., concur.